Title: To George Washington from Robert McKenzie, 12 August 1760
From: McKenzie, Robert
To: Washington, George



Dear Sir
Camp at Venango [Pa.] Augt 12th 1760

Though I have as small a Title as any Person whatever to the least Share of your Esteem, yet, by often observing with what Pleasure you seize all Opportunities of using your good Offices for the Assistance of others, I dare to address you and to sollicit your Interest in an Affair of the greatest Importance to me, which from your Benevolence alone I hope to obtain.
My Relations in Europe have procured recommendatory Letters from Ld Barrington, Ld Elibanks & Colo. Douglass, to General Amherst in my Behalf & have engaged Colo. Robertson & Capt. Abercrombie, his first Aid de Camp to present them, and to back them with all their Influence. They have desired me to send a Memorial to the Genl, which I have accordingly done, & to apply to you for a Testimony of my Behaviour, while under your Command. This is the Favour wch I have to request; and if my Conduct has ever merited your Approbation, I hope you will do me the Justice to declare it to Genl Amherst, or in any other Manner, wch you think will be equally conducive to my Interest.
As soon as I can get Genl Monctons Liberty I shall repair to the Head Quarters of the Army; & lest such a Step should hurt me in Virginia, I have wrote very fully to the Governor on the Subject, desiring to know what I may expect in the Colonys Service at the Reduction of the Regt; if Nothing, I have begged the Honour of a Letter from him to Genl Amherst, & by a Memorial to his Council have sollicited the same Favor from them. In every Thing I have acted agreeable to the Advice of my Friends, and though my Expectations are far from being pleasing, I am under a Necessity either to disoblige them, or to accept of whatever their Interest may procure for me.
I am with Major Stewart, erecting a Post at this Place, which is to be a Block House, defended by a Ditch & covered Way—Colo. Bouquet with 250 Pensilvs. is doing the same at Presqu’Isle

The Indians are very passive, and except four Men killed and taken the other Day at the Lake, we have not met with the least Disturbance from them this Campaign.
I should be glad to hear from you as soon as possible, under Cover to Major Gates; and shall esteem it a singular Favor to be ranked among the Number of Dear Sir, your Friends & very humble Servants

Robert Mackenzie

